Citation Nr: 1311403	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-17 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder, to include a neuropyschiatric sleep impairment manifested by insomnia.  

3.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims were before the Board on a previous occasion, and were remanded in December 2010 for evidentiary development.  While the development required by that remand has been accomplished, further development is necessary prior to a final adjudication.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case has been variously diagnosed with bipolar disorder, substance abuse disorder, and mood disorder/depression.  He contends, in essence, that his psychiatric problems began during his period of active service in the Marine Corps.  With respect to a sleep disorder, a VA psychologist noted that a sleep disorder necessitated treatment in an inpatient mental health setting, and thus, there is some indication that the Veteran's complaints of sleep difficulty may also be neuropyschiatric in origin.  

As these claims require further development, a ruling on TDIU is deferred until this development is complete and the service connection claims have been adjudicated.  

The Veteran's service in the Marine Corps was, according to his DD Form 214, honorable in nature.  The Veteran was, however, sentenced to confinement for a period of several months between November 1973 and March 1974.  The reasons for this confinement are not specified in the service personnel records contained in the file; although the Veteran has alleged that he was attacked by other service members, and that while in confinement, he was beaten by prison guards.  He attributes his depressive symptoms to these experiences.  Furthermore, the Veteran states that he witnessed a fellow Marine killed on the firing range , and during an inpatient stay at a VA mental health facility between August and November 2006, it was clinically noted that the Veteran's exposure to this alleged event was significant enough to be "traumatic" in nature.  

The Veteran carries a current psychiatric diagnosis, and the fact that there was an incarceration in 1973 and 1974 is significant to suggest some behavioral abnormality in service.  It is necessary to obtain all outstanding service personnel records, to include court martial transcripts, so as to determine the exact nature of the behavioral problems.  Accordingly, the National Personnel Records Center (NPRC) should be contacted and all personnel records must be obtained and associated with the claims folder.  

Following this, the Veteran is to be scheduled for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any currently present psychiatric disability, other than PTSD, as well as any neuropyschiatric sleep disorder (manifesting as insomnia).  It is asked that the entire record be reviewed, to include information contained in the returned service personnel records, and an opinion be offered as to if it is as least as likely as not (50 percent probability or greater) that the Veteran currently experiences an acquired psychiatric disability and/or a neuropsychiatric sleep disorder, and if so, if either of these disorders is at least as likely as not causally related to events in active service, to include any legal difficulties and behavioral abnormalities noted in 1973/74.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, or any other appropriate records facility, and ask that all service personnel records for the Veteran, to include any records of court-martial proceedings occurring in October or November 1973, be obtained.  If no additional records are available, a negative response is requested. 

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any currently-present acquired psychiatric disability, exclusive of PTSD, and any neuropsychiatric sleep disorder.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current acquired psychiatric disorder, including bipolar disorder, mood disorder, and depression, and any neuropsychiatric sleep disorder, to include manifesting as insomnia, either began during or was otherwise caused by the Veteran's period of active military service, to include any behavioral abnormality necessitating punishment under the Uniform Code of Military Justice.  

In so doing, the examiner should address the fact that the Veteran served for approximately 2.5 years after being released from in-service incarceration, without any psychiatric disability being diagnosed, and there is no indication of any psychiatric problems for many years after service, during which time the Veteran had a well-documented substance abuse problem.

Should the Veteran's claimed conditions be found to be related to service, the examiner should opine as to whether the condition(s) render him unable to engage in any type of substantially gainful employment.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


